WALTER SUTTON BAYSDEN v. STATE OF NORTH CAROLINA

                                    No. 522A11

                              (Filed 25 January 2013)



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 718 S.E.2d 699 (2011), reversing a

judgment entered on 11 February 2011 by Judge Lucy N. Inman in Superior Court,

Wake County, and remanding for entry of summary judgment in favor of plaintiff.

On 26 January 2012, the Supreme Court allowed plaintiff’s petition for

discretionary review. Heard in the Supreme Court on 8 May 2012.


      Dan L. Hardway Law Office, by Dan L. Hardway, for plaintiff-
      appellee/appellant.

      Roy Cooper, Attorney General, by John J. Aldridge, III, Special Deputy
      Attorney General, for defendant-appellant/appellee.


      PER CURIAM.


      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the decision of the Court of

Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and

stands without precedential value. See, e.g., Goldston v. State, 364 N.C. 416, 700

S.E.2d 223 (2010); Formyduval v. Britt, 361 N.C. 215, 639 S.E.2d 443 (2007); Pitts v.

Am. Sec. Ins. Co., 356 N.C. 292, 569 S.E.2d 647 (2002).
            BAYSDEN V. STATE

            Opinion of the Court




AFFIRMED.




                    -2-